No.   13121

          I N THE SUPREME COURT OF THE STATE OF MONTANA

                                      1975



I N THE MATTER OF ACTUAL NECESSARY EXPENSE O JUDGES
                                            F



                                   OPINION AND ORDER



Oral argument was p r e s e n t e d by t h e f o l l o w i n g :

       D i s t r i c t Judges:

              Honorable     Robert K e l l e r , K a l i s p e l l , Montana
              Honorable     Robert Sykes , K a l i s p e l l , Montana
              Honorable     LeRoy McKinnon, Lewistown, Montana
              Honorable     Gordon B e n n e t t , Helena, Montana
        \,&JZ
       I&&#SFB Bar      Association:

              Alan F. Cain, Helena, Montana
      & T
      hr i a 1 Lawyers                Association:

              James T. H a r r i s o n Jr., Helena, Montana



                                             Submitted:        September 26, 1975
PER CURIAM:

              O August 11, 1975, t h i s Court i s s u e d a Notice of Hearing
               n
r e "In t h e                  of A c t u a l Necessary T r a v e l Expense of ~ u d g e s " .
The n o t i c e r e a d s :
                          11
                          The Court h a s r e c e i v e d o r a l and w r i t t e n com-
              p l a i n t s , a s well a s a p e t i t i o n , with respect t o the
              q u e s t i o n o f expenses of Judges i n c u r r e d i n performance
              of t h e i r d u t i e s .
                        "The language of A r t . V I I , Sec. 9 ( 2 ) of t h e 1972
              Montana C o n s t i t u t i o n provides judges s h a l l r e c e i v e
              1
                s a l a r y and a c t u a l n e c e s s a r y t r a v e l expense.'      This
              language a p p l i e s t o Judges a l o n e and t o no o t h e r p u b l i c
              o f f i c i a l . It a l s o must b e r e a d i n c o n j u n c t i o n w i t h t h e
              o t h e r s i n g u l a r and p e c u l i a r l i m i t a t i o n s on Judges
              appearing i n A r t . V I I .
                        "Sec. l ( b ) , Chapter 439, 1975 Session Laws
              (H.B. 621), amends s e c t i o n 59-538, R.C.M. 1947, and
              provides e l e c t e d o f f i c i a l s t r a v e l i n g w i t h i n t h e s t a t e
              s h a l l be a u t h o r i z e d a c t u a l c o s t of lodging n o t exceeding
              $16.00 p e r day, p l u s $2.00 f o r t h e morning meal, $3.00
              f o r midday meal and $5.00 f o r evening meal, a l l lodging
              c l a i m s must be documented by r e c e i p t .
                     II
                      Sec. 3 ( c ) amends s e c t i o n 59-801, R.C.M. 1947,
              and p r o v i d e s t h a t when a p r i v a t e l y owned v e h i c l e i s
              used a r a t e e q u a l t o t h e mileage a l l o t m e n t allowed by
              t h e United S t a t e s I n t e r n a l Revenue S e r v i c e s h a l l be
              paid f o r t h e f i r s t 1,000 m i l e s and 36 l e s s per m i l e
              f o r a l l miles t h e r e a f t e r traveled within a calendar
              month.
                      "1t has been r e p r e s e n t e d t h a t t h e a l l o w a b l e
              mileage reimbursement does n o t i n f a c t meet t h e a c t u a l
              expense of automobile t r a v e l and t h e r e b y d i m i n i s h e s
              t h e judge's s a l a r y c o n t r a r y t o A r t . V I I , Sec. 7 , 1972
              Montana C o n s t i t u t i o n . The same complaint h a s been
              made r e g a r d i n g l i m i t a t i o n of t h e lodging reimbursement
              due t o laclc of s u i t a b l e f a c i l i t i e s w i t h i n t h a t p r i c e
              range i n many a r e a s of t h e s t a t e .
                          II
                         The j u d i c i a . r y i s p r e s e n t l y c a r r y i n g a heavy c a s e
              l o a d , e v i d e n t t o us by o u r c a l e n d a r , and i f circum-
              s t a n c e s e x i s t a s have been r e p r e s e n t e d which h i n d e r per-
              formance of our jud e s by r e q u i r i n g them t o absorb
              a p o r t i o n of t h e i r 'actual n e c e s s a r y t r a v e l expense'
              i t i s contended t h a t weshould adopt r u l e s which w i l l
              alleviate t h i s situation.
                          fI
                         W deem t h i s m a t t e r of prime importance because
                            e
              t r a v e l i s n e c e s s a r y between c o u n t i e s i n a j u d i c i a l d i s -
              t r i c t and between d i s t r i c t s . It i s always d i f f i c u l t t o
              s e c u r e out of d i s t r i c t judges t o h e l p because of t h e i r
              commitments a l r e a d y e x i s t i n g and on t o p of t h i s i f sky-
              r o c k e t i n g c o s t s a r e c a u s i n g judges t o s a y I no I t o r e -
              q u e s t s f o r h e l p we have a s i t u a t i o n t h a t cannot be t o l e r -
              ated.
                       fI
                          W want t h e f a c t s ! . Since we have no
                            e
              f a c i l i t i e s f o r p r e p a r i n g a r e c o r d we w i l l a c c e p t
              signed s t a t e m e n t s of f a c t s , s t u d i e s , a r t i c l e s ,
              b r i e f s o r any o t h e r t y p e of documents which have
              f a c t u a l backgrounds on t h e m a t t e r s w i t h which we
              a r e h e r e concerned. W s t a r t w i t h t h e l i m i t i n g
                                                      e
              words r r a c t u a l n e c e s s a r y t r a v e l expense". W        e
              a n t i c i p a t e f a c t s t o be p r e s e n t e d which w i l l e s t a b -
              l i s h " a c t u a l n e c e s s a r y " expenses t o be a r e a s o n a b l e
              formula t o apply uniformly a c r o s s t h e s t a t e , b o t h
              a s t o t r a v e l and s u s t e n a n c e .
                        " e d i r e c t t h e Clerk of t h i s Court t o forward
                         W
              copy of t h i s n o t i c e t o each D i s t r i c t Judge, and
              t o t h e Attorney General, t h e L e g i s l a t i v e Finance
              Committee, t h e Department of Revenue, t h e Department
              of A d m i n i s t r a t i o n , t h e L e g i s l a t i v e Council, t h e
              P r e s i d e n t of t h e S t a t e Bar of Montana, and P r e s i d e n t
              of t h e Montana T r i a l Lawyers A s s o c i a t i o n , and on
              r e q u e s t t o any o t h e r p a r t y evidencing an i n t e r e s t i n
              these matters.
                        " e w i l l hold a f a c t - f i n d i n g h e a r i n g on September
                         W
              26, 1975, a t t h e hour of 1:30 p.m., and w i l l a p p r e c i a t e
              r e c e i v i n g such documentary evidence a s i s a v a i l a b l e a t
              t h a t time and, on p r i o r r e q u e s t , w i l l permit o r a l
              p r e s e n t a t i o n by c o u n s e l s . I f
                      A h e a r i n g was h e l d on September 26, 1975.                    The
Court has a c c e p t e d l e t t e r s , s t a t e m e n t s , newspaper a r t i c l e s ,
and p e r i o d i c a l s i n an a t t e m p t t o a r r i v e a t a s a t i s f a c t o r y
s o l u t i o n f o r an o r d e r e s t a b l i s h i n g a r u l e which w i l l permit
c l a i m s t o be f i l e d , p r o c e s s e d , a u d i t e d and p a i d , s o t h a t judges
may be reimbursed t h e i r c o n s t i t u t i o n a l a c t u a l n e c e s s a r y t r a v e l
expenses i n a r e a s o n a b l e way t o a p p l y uniformly a c r o s s t h e
state.
              The Court r e c e i v e d under d a t e of August 1 8 , 1975, a
l e t t e r from FJ. A . G r o f f , D i r e c t o r of t h e Department of Revenue,
t o t h e e f f e c t t h a t i n s o f a r a s l e g i s l a t i v e budget problems w i t h
f i s c a l n o t e s a r e concerned, none e x i s t .          14r. G r o f f ' s l e t t e r r e a d s :

                         h he Department of Revenue t a k e s t h e p o s i t i o n
              t h a t A r t i c l e V I I , S e c t i o n s 7 ( 1 ) and 9 ( 2 ) of t h e
              Plontana C o n s t i t u t i o n have primacy over S e c t i o n s
              59-801 and 59-538, R.C.14. 1947, a s amended. To
              r e q u i r e Judges t o comply w i t h t h e p r o v i s i o n s of t h e
              above-cited s e c t i o n s of t h e Revised Codes of Montana
              would v i o l a t e t h o s e c i t e d p r o v i s i o n s of t h e C o n s t i t u -
              t i o n s t a t i n g t h a t t h e i r s a l a r i e s s h a l l n o t be diminished
              and t h a t t h e y a r e t o r e c e i v e a c t u a l n e c e s s a r y t r a v e l
              expense. The Department's e x p e r i e n c e w i t h t h e t r a v e l
           and per diem allowances provided by the 1975
           Session Laws is still inadequate to defray the
           costs of actual necessary travel expenses.
                II
                 The Department of Revenue is routinely
           called upon by the legislature to write 'fiscal
           notes1 on all matters affecting the state budget.
           Our research division informs me that the monetary
           impact of an increase in travel expenses for
           Judges contemplated under Cause No. 13121 would be
           minimal and of no consequence as it affects the state
           budget. I I
           Additionally, the Court has received an informative
letter from Jack Crosser, Director of the Department of A.dminis-
tration.    This letter includes an attachment showing a compilation
of actual meals and lodging charged by 25 of the 28 individual
judges.    Mr. Crosser's letter makes this conclusion:
           fl
            In conclusion, the Department of Administration
           takes no position as to whether or not statutory
           travel expenses authorized the District Judges
           meets the I actual and necessary travel expense'
           requirement of Article VII, Section 9, Constitution
           of Montana 1972. It has always been this ~epartment's
           position in auditing expense claims that we must
           enforce enacted legislation until changed by the Legis-
           lature or declared unconstitutional by a court of
           competent jurisdiction. Whatever the Court decrees
           in this matter will be immediately implemented by
           this Department.I I
           As reflected by Mr. Crosser's conclusion, Mr. ~roff's
letter, and our own Notice of Hearing heretofore quoted, the
problem is the legislature's language "elected state officials"
in sections 59-538 and 59-801, R.C.M. 1947, in authorizing
scheduled, fixed charges for lodging per day, meals individually,
and mileage.
           The language of Article VII, sections 7 1
                                                  ()    and 9 (2) ( )
                                                                   3,
1972 Montana Constitution is:
           Section 7 1 :
                    ()       "All justices and judges shall be
                             paid as provided by law, but salaries
                             shall not be diminished during terms
                             of office. I I
           Section 9 (2) :   "No supreme court justice or district
                             court judge shall solicit or receive
                             compensat?on in any form whatever on
                             account of his office, except salary and
                             actual necessary travel expense. I I
                Section 9(3):             "Except a s o t h e r w i s e provided i n t h i s
                                          c o n s t i t u t i o n , no supreme c o u r t j u s t i c e o r
                                          d i s t r i c t c o u r t judge s h a l l p r a c t i c e law
                                          d u r i n g h i s term of o f f i c e , engage i n any
                                          o t h e r employment f o r which s a l a r y o r f e e
                                          i s p a i d , o r hold o f f i c e i n a p o l i t i c a l
                                          party. lI
               This language makes i t c l e a r t h a t l e g i s l a t i v e a t t e m p t s t o
                11
restrict         a c t u a l and n e c e s s a r y t r a v e l expense" of d i s t r i c t judges
and j u s t i c e s a r e u n c o n s t i t u t i o n a l .   As a p p l i e d t o d i s t r i c t judges
and supreme c o u r t j u s t i c e s o n l y , s e c t i o n s 59-538 and 59-801 a r e
u n c o n s t i t u i o n a l , and ~ 7 es o hold.
               Judges a r e e n t i t l e d t o t h e i r a c t u a l and n e c e s s a r y expenses
f o r s u b s i s t e n c e and l o d g i n g .      This Court w i l l a u d i t and approve
such expenses f o r t h e i r a c t u a l i t y , n e c e s s i t y and r e a s o n a b l e n e s s .
               The problem a s t o " a c t u a l and n e c e s s a r y " expenses f o r
t r a n s p o r t a t i o n i s somewhat more complex because t h e s t a t e does
n o t , a s y e t , f u r n i s h s t a t e owned automobiles.                  Thus, judges must
f u r n i s h t h e i r own automobiles w i t h a l l t h e a t t e n d a n t c o s t s , i n -
c l u d i n g g a s o l i n e , i n s u r a n c e , t i r e s , d e p r e c i a t i o n and g e n e r a l upkeep.
T h e i r t r a v e l v a r i e s w i d e l y , from almost none t o 30,000 m i l e s p e r
year.       The t r a v e l i s complicated by m u l t i p l e county, m u l t i p l e
d i s t r i c t s c h e d u l i n g i n a l l t y p e s of weather and c o n d i t i o n s .          It
i s a l s o complicated by i n d i v i d u a l c h o i c e of automobiles, from
compact t o f u l l s i z e d .
               Our problem i s            t3   adopt a f a i r r u l e t h a t may b e uniformly
a p p l i e d w i t h a minimum of r e c o r d keeping b u t c o n s i s t e n t w i t h f i s c a l
responsibility.
               Out of a myriad of m a t e r i a l s , we have s e l e c t e d t h e
a n a l y s i s of t h e United S t a t e s Department of T r a n s p o r t a t i o n of t h e
F e d e r a l Highway A d m i n i s t r a t i o n d a t e d A p r i l 1972, and u s i n g our own
i n t e r p o l a t i o n s and u p d a t i n g have a r r i v e d a t a f i g u r e of 19d p e r
m i l e a s a f a i r and n e c e s s a r y f i g u r e , s u b j e c t t o p e r i o d i c adjustment
t o meet changing c o n d i t i o n s .             W r e c o g n i z e t h a t i t may n o t i n a l l
                                                     e
c a s e s meet t h e c o n s t i t u t i o n a l c r i t e r i a b u t i n t h o s e c a s e s t h i s
Court w i l l r e q u i r e f u l l r e c o r d keeping and p r o o f .           The
c h o i c e w i l l b e l e f t t o t h e i n d i v i d u a l judge.      Additionally,
a s an o b s e r v a t i o n , t h e l e g i s l a t u r e may, i n t h e f u t u r e ,
choose t o provide o t h e r means, e i t h e r by s t a t e owned a u t o -
mobiles, l e a s e d automobiles, o r any o t h e r c o n s t i t u t i o n a l
method.       As t o t h e c h o i c e of i n d i v i d u a l j u d g e s , where o t h e r
forms of t r a n s p o r t a t i o n o t h e r than p u b l i c t r a n s p o r t a t i o n a r e
s e l e c t e d which w i l l c o s t more than 19d per m i l e o r t h e then
c u r r e n t a d j u s ~ d i g u r e , t h i s Court w i l l r e q u i r e e i t h e r p r i o r
                           f
a p p r o v a l o r a u t h e n t i c a t e d documentary proof of t h e a c t u a l and
n e c e s s a r y expense.
              T h i s Court w i l l h e r e a f t e r h a n d l e t h e p r o c e s s i n g
and a p p r o v a l of t h e s e c l a i m s on a monthly b a s i s .            Copies of
t h i s o p i n i o n and o r d e r s h a l l be mailed by t h e Clerk of t h i s
Court t o a l l D i s t r i c t Judges, ~ o r k e r s 'Compensation                   Judge, t h e
Department of A d m i n i s t r a t i o n and t h e Department of Revenue.